PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: J.G. FURNITURE GROUP,           
INCORPORATED, d/b/a J.G./The Apollo
Group, Incorporated, d/b/a Alma
Furniture Group, Incorporated, d/b/a
J.G./Alma,
                            Debtor.


CHARLES M. IVEY, III, Trustee for
the bankruptcy estate of J.G.
Furniture Group, Incorporated,
                  Trustee-Appellant,
                 v.
GREAT-WEST LIFE & ANNUITY
INSURANCE COMPANY,                        No. 04-1576
                Claimant-Appellee,
                and
TRIAD FABRICATIONS AND MACHINE;
PIFER INDUSTRIES, INCORPORATED;
TRIANGLE MACHINE AND ELECTRONIC
COMPANY,
                          Creditors.


AMERICAN HOME ASSURANCE
COMPANY; THE TRAVELERS INDEMNITY
COMPANY, and its affiliates; ZURICH
AMERICAN INSURANCE COMPANY,
        Amici Supporting Appellee.
                                       
2                   In Re: J.G. FURNITURE GROUP
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                   (CA-02-586-1; BK-98-10900)

                     Argued: February 3, 2005

                     Decided: April 20, 2005

          Before LUTTIG and MOTZ, Circuit Judges,
      and Samuel G. WILSON, United States District Judge
              for the Western District of Virginia,
                     sitting by designation.



Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Motz joined. Judge Wilson wrote a concurring opinion.


                            COUNSEL

ARGUED: Charles M. Ivey, III, IVEY, MCCLELLAN, GATTON &
TALCOTT, L.L.P., Greensboro, North Carolina, for Appellant. David
Marion Warren, POYNER & SPRUILL, Rocky Mount, North Caro-
lina, for Appellee. G. Eric Brunstad, Jr., BINGHAM MCCUTCHEN,
L.L.P., Hartford, Connecticut, for Amici Curiae Supporting Appellee.
ON BRIEF: John M. Blust, IVEY, MCCLELLAN, GATTON &
TALCOTT, L.L.P., Greensboro, North Carolina, for Appellant. Debo-
rah E. Sperati, POYNER & SPRUILL, Rocky Mount, North Carolina,
for Appellee. Margaret M. Anderson, Hugh S. Balsam, LORD, BIS-
SELL & BROOK, L.L.P., Chicago, Illinois, for Amici Curiae Sup-
porting Appellee.


                            OPINION

LUTTIG, Circuit Judge:

  Appellant-trustee Charles M. Ivey III appeals the district court’s
determination that claimaint-appellee Great West Life & Annuity
                      In Re: J.G. FURNITURE GROUP                         3
Insurance Company’s claim against debtor J.G. Furniture Group, Inc.
was entitled to priority status under 11 U.S.C. § 507(a)(4). For the
reasons set forth below, we affirm the judgment of the district court.

                                     I.

   The facts in this case are undisputed. In 1996, J.G. Furniture
entered into a contract with Great West, whereby Great West agreed
to administer J.G. Furniture’s self-funded employee benefit plan. J.A.
88-89. Under the terms of the agreement, J.G. Furniture’s employees
submitted their medical bills to Great West for payment, Great West
then evaluated and paid the claims, and J.G. Furniture reimbursed
Great West by permitting Great West to withdraw funds from an
account set up by J.G. Furniture. J.A. 9, 89. In exchange for these ser-
vices, J.G. Furniture paid Great West administrative fees.

   In addition, in order to cap its potential liability, J.G. Furniture pur-
chased "stop-loss" coverage from Great West. Under this coverage,
Great West "could only be reimbursed for claims paid up to [J.G. Fur-
niture’s] maximum liability amount." J.A. 89. J.G. Furniture paid
Great West a monthly premium for the stop-loss coverage.

   In July of 1997, J.G. Furniture closed its Pennsylvania operations,
moving all of its production activities to North Carolina. The Pennsyl-
vania employees lost their jobs, but many of them "completed
COBRA forms and sent payments to the Debtor in order to continue
coverage" under J.G. Furniture’s medical benefits plan administered
by Great West. J.A. 89. On April 7, 1998, J.G. Furniture filed a vol-
untary petition under Chapter 7 of the United States Bankruptcy
Code. Great West filed a claim for a combination of unpaid adminis-
trative fees, unpaid premiums, and unpaid medical claims, totaling
$27,773.51. Notably, in the 180 days preceding J.G. Furniture’s bank-
ruptcy, only J.G. Furniture’s former employees were insured through
Great West. Great West successfully sought priority status for its
claim pursuant to 11 U.S.C. § 507(a)(4) in the bankruptcy court. The
district court affirmed and the instant appeal followed.

                                    II.

   Section 507(a)(4) affords "priority" to "unsecured claims for con-
tributions to an employee benefit plan . . . arising from services ren-
4                    In Re: J.G. FURNITURE GROUP
dered within 180 days before the date of the filing of the petition or
the date of the cessation of the debtor’s business, whichever occurs
first." 11 U.S.C. § 507(a)(4)&(A) (emphasis added) (internal divi-
sions omitted). When the trustee brought this appeal, we had not
addressed whether an insurance company could obtain priority under
section 507(a)(4) for claims for unpaid premiums and fees, pertaining
to an employee benefit plan, owed by a debtor-employer. In the
interim, however, we decided Howard Delivery Service, Inc. v.
Zurich American Ins. Co., ___ F.3d ___, 2005 WL 674869 (4th Cir.
2005), where we held that an insurer was entitled to section 507(a)(4)
priority status for unpaid worker’s compensation insurance premiums
owed by a debtor-employer. Howard Delivery held that worker’s
compensation plans fall within the meaning of "employee benefit
plan," and that an employer’s payment of insurance premiums consti-
tutes a "contribution." While the instant case is for unpaid health
insurance premiums and fees, "worker’s compensation insurance is
indistinguishable, under the Statute, from [health, disability, and life]
insurance." Id. at *8 (King, J., concurring). Accordingly, under How-
ard Delivery, Great West is entitled to priority status for its claim
against J.G. Furniture.

   Appellant, however, raises a contention that was not addressed in
Howard Delivery, namely that section 507(a)(4) is inapplicable here
because the individuals insured through Great West were not
employed by J.G. Furniture in the 180-day period preceding the bank-
ruptcy filing, and thus, appellant claims, J.G. Furniture’s obligation
did not arise from "services rendered" in that time frame. We disagree
with appellant’s contention that the relevant services were those ren-
dered (or not) by J.G. Furniture’s employees. Under section
507(a)(4), priority is afforded "claims . . . arising from services ren-
dered within 180 days before the date of the filing of the petition." At
a minimum, this language contemplates that such a claim can — and
perhaps must — arise from services rendered by the claimant, namely
the creditor seeking priority status. Here, the creditor, Great West,
provided health insurance coverage and administered J.G. Furniture’s
plan during the statutory time period. As the district court determined,
the performance of these services entitled Great West to priority
under the statute. See J.A. at 100 ("Insurers providing health coverage
are rendering services, and the claims for contributions arise from
these services.").
                     In Re: J.G. FURNITURE GROUP                     5
                           CONCLUSION

   For the foregoing reasons, the judgment of the district court is
affirmed.

                                                          AFFIRMED

WILSON, District Judge, concurring:

   I concur in the court’s judgment, and I concur in the court’s opin-
ion that under Howard Delivery, Great West is entitled to priority sta-
tus for its claim against J.G. Furniture. However, while I reject
appellant’s argument that J.G. Furniture’s obligation did not arise
from "services rendered" within 180 days of the bankruptcy filing
because J.G. Furniture had no employees during that time period, I do
not reject this argument on its underlying merits. Rather, I reject the
argument because I believe that Howard Delivery’s reasoning that the
"services rendered" language of § 507(a)(4) contemplates services
rendered either by an employee or by an insurance company pre-
cludes it.